This case is before the Court for the second time. See Suttles v. Florida Real Estate Commission, 139 Fla. 210.190 So. 433. The case on its former appeal to this Court was affirmed, but the cause was remanded for the entry of an order of punishment by the lower court for a period of time not to exceed sixty days under count 4 of Information No. 222 and Information No. 247, and that the sentences should run concurrently.
When the mandate went from this Court, counsel for appellant filed two motions. The first motion was for an order that the defendant and such other witnesses as to the court may seem proper, be directed to appear before the honorable court for the purpose of examining into whatever mitigating circumstances might be shown, in order to enable the court to determine the degree of punishment or whether arty punishment should be imposed upon the defendant. The second motion presented the question: If the Real Estate Commission, on October 8, 1938, issued to *Page 202 
Suttles a renewal registration certificate as a realtor and the county judge, on April 20, 1939, issued to Suttles an occupational license, the Real Estate Commission was no further interested in the entry of the judgment authorized by the previous order of this Court.
The motions, supra, were duly presented to the lower court and upon a hearing, an order was made and entered overruling and denying each of said motions. From that order an appeal has been perfected to this Court and the case is here for a review.
We have considered the merits of the motions, and briefs and authorities cited by counsel for the respective parties have been considered, and the Court is of the opinion that there was no error committed on the part of the lower court in making and entering the order appealed from. The language used by this Court on the former appeal is clear, accurate and no doubt exists as to the intention of this Court as to the duties of the lower court in entering the order fixing the punishment.
The order appealed from is hereby affirmed.
WHITFIELD, P. J., and BROWN, J., concur.
BUFORD, J., concurs in opinion and judgment.
Justices TERRELL and THOMAS not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.